      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 1 of 39




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    DEBORAH BELLINA                                           CIVIL ACTION

    VERSUS                                                      NO. 19-13711

    LIBERTY MUTUAL INSURANCE                                 SECTION “R” (3)
    COMPANY



                         ORDER AND REASONS


       There are three motions before the Court. Defendant, Liberty Personal

Insurance Company (Liberty),1 moves for partial summary judgment on

plaintiff’s bad faith claims.2 Liberty also moves in limine to exclude the

testimony of plaintiff’s expert, Brandon Simoneaux. 3 Plaintiff, Deborah

Bellina, moves in limine to limit the expert testimony of Liberty’s three

experts, Dr. Lee Branscome, CCM; Jason Johnston, PE; and F. Dirk Carvajal,

PE. 4 Bellina also moves to judicially estop Liberty from arguing that there

was no hailstorm on the date of Bellina’s reported loss. 5




1    Liberty indicates that it is improperly named as Liberty Mutual
Insurance Company. R. Doc. 27-1 at 1.
2    R. Doc. 28.
3    R. Doc. 27.
4    R. Doc. 30.
5    Id.
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 2 of 39




      For the reasons that follow, the Court grants Liberty’s motion for

partial summary judgment, denies Liberty’s motion in limine to exclude

Brandon Simoneaux’s expert testimony, and denies all of the relief that

Bellina seeks in her motion in limine.



I.    BACKGROUND

      This case arises from property damage caused by an alleged hailstorm.

Plaintiff, Deborah Bellina, alleges that, on January 18, 2019, she owned a

house located at 72530 Military Road, St. Tammany Parish. 6 On that date,

Bellina claims that a hailstorm passed through the area causing significant

damage to her house. 7 Specifically, Bellina alleges that the roof of the main




6     R. Doc. 28-12 at 2 ¶ 3 (Liberty’s Statement of Facts); R. Doc. 34-6
(Bellina’s Statement of Facts (not controverted)). Under Eastern District of
Louisiana, Local Rule 56.1, the moving party must submit concise statement
of material facts which it contends present no issue. Liberty supplied the
statement as required by the local rules. R. Doc. 28-12. Under Eastern
District of Louisiana, Local Rule 56.2, the party opposing summary
judgment, Bellina, must also include a list of facts which it contends present
a genuine issue of material fact. Bellina has supplied a statement. R. Doc.
34-6. But Local Rule 56.2 also provides that “[a]ll material facts in the
moving party’s statement will be deemed admitted, for the purposes of the
motion, unless controverted in the opponent’s statement.” Bellina has
admitted various facts by not controverting them.
7     R. Doc. 28-12 at 2 ¶ 3 (Liberty’s Statement of Facts); R. Doc. 34-6
(Bellina’s Statement of Facts (not controverted)).
                                      2
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 3 of 39




dwelling on her property, made of fiber cement shingles, was damaged by

hail.8

         It is undisputed that there is no meteorological evidence to indicate

that hail fell on Bellina’s property on January 18, 2019. 9 It is also undisputed

that Bellina was not in the house, nor on the property, at the time of the

alleged hailstorm.10 Rather, Bellina was on vacation in Perdido Key, Florida,

and returned home “a day or two after” the alleged January 18, 2019 storm,

and claims to have noticed pieces of fiber cement shingles in her driveway

upon her return to the property.11 She also stated that a friend and neighbor

told her that there was a hailstorm while she was away. 12

         On January 25, 2019, Bellina reported the alleged hailstorm to Liberty

and filed a coverage claim under her homeowners policy. 13 Kate French, a




8     R. Doc. 28-12 at 2-3 ¶¶ 3, 5, 8, 13, 16; (Liberty’s Statement of Facts);
R. Doc. 34-6 (Bellina’s Statement of Facts (not controverted)).
9     R. Doc. 28-12 at 4 ¶ 27; R. Doc. 34-6 (Bellina’s Statement of Facts
(not controverted)).
10    R. Doc. 28-12 at 2 ¶ 4; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
11    R. Doc. 28-12 at 2 ¶ 5; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
12    R. Doc. 28-12 at 2 ¶ 7; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)); see also R. Doc. 28-4 at 14 (Bellina Deposition at 14:18-22).
13    R. Doc. 28-12 at 2 ¶ 10; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
                                        3
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 4 of 39




Liberty claims adjuster, was assigned to adjust Bellina’s claim. 14 French

inspected Bellina’s property on January 31, 2019. 15 French was trained not

to crawl or walk on fiber cement shingles because of their fragility. 16 Instead,

French testified that her inspection involved cooperation with an entity

known as “Ladder Now.” 17       French testified that a representative from

Ladder Now—whose name she could not recall—placed a ladder against the

pitch of the roof, and climbed up the ladder.18 But the representative did not

get off of the ladder to inspect the roof because of the concern that doing so

would damage the fiber cement tiles. 19 As a result, French testified that a

follow-up drone inspection was ordered to assess the roof’s condition. 20

      But French did conclude that other structures on Bellina’s property

were damaged by hail.21        Those structures were roofed with asphalt




14    R. Doc. 28-12 at 3 ¶ 11; R. Doc. 34-6 (Bellina’s Statement of Facts
(not controverted)).
15    R. Doc. 28-12 at 3 ¶ 12; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
16    R. Doc. 28-12 at 3 ¶ 14; R. Doc. 34-6 (Bellina’s Statement of Facts
(not controverted)).
17    R. Doc. 28-5 at 30-31 (French Deposition at 30:7-31:9).
18    Id. at 30-31 (French Deposition at 30:7-31:9).
19    Id. at 31 (French Deposition 31:17-23).
20    Id. at 31-32 (French Deposition 31:25-32:10).
21    R. Doc. 28-12 at 3 ¶ 15; R. Doc. 34-6 (Bellina’s Statement of Facts
(not controverted)).
                                       4
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 5 of 39




shingles,22 as opposed to the fiber cement shingles on the roof of Bellina’s

main dwelling. French testified that it is not unusual for some structures to

show hail damage, while others do not. She explained that “when you have

a higher end roof, it does its job” in contrast to roofs made of less sturdy

materials. 23   French testified that the detached structures on Bellina’s

property had a “poor” roof structure and likely could have been damaged by

“penny sized hail.” 24 French also testified that, although there was hail

damage to the detached structures, she could not determine when that

damage occurred.25

      On February 8, 2019, Liberty engaged Jason Johnston, an engineer

with Envista Forensics, to perform the drone inspection of the fiber cement

shingle roof on Bellina’s main dwelling. 26 During his inspection, Johnston

placed a ladder on the edge of the roof and “physically touch[ed] and

inspect[ed] the roofing” from his ladder. 27 Johnston used the drone to take




22    R. Doc. 28-12 at 3 ¶ 15; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
23    R. Doc. 28-5 at 25-26 (French Deposition 25:24-26:14).
24    Id. at 30-31 (French Deposition 26:20-27:7).
25    Id. at 33 (French Deposition 33:20-23).
26    R. Doc. 28-12 at 3 ¶ 16; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
27    R. Doc. 28-12 at 3 ¶ 18; R. Doc. 34-6 (Bellina’s Statement of Facts
(not controverted)).
                                       5
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 6 of 39




pictures of the higher elevations of the roof. 28 Johnston was able to take

photos within two feet of the roof’s surface with the drone. 29 After his

inspection, Johnston concluded that “the fiber cement tile roof . . . had not

sustained any hail impact-related damage.”30 Rather, Johnston found that

“the roofing exhibited fractures consistent with mechanical damage[ 31] as

well as edge delamination and erosion/pitting consistent with long-term

wear/weathering.”32

      Soon after Johnston’s inspection, Liberty declined to pay Bellina’s

claim. Explaining Liberty’s decision, French testified that Liberty found

coverage for the hail damage to the detached structures on Bellina’s

property. 33 But Liberty found that the damage to the roof of Bellina’s main

dwelling fell within the ambit of the policy’s “wear, tear, and deterioration”

exclusion.34 The relevant policy exclusion provides:




28    R. Doc. 28-12 at 4 ¶ 19; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
29    R. Doc. 28-12 at 4 ¶ 20; R. Doc. 34-6 (Bellina’s Statement of Facts
(not controverted)).
30    R. Doc. 28-7 at 2 ¶ 7 (Johnston Affidavit).
31    By “mechanical damage” Johnston means “foot traffic on [the] roof.”
See R. Doc. 28-6 at 46 (Johnston Deposition 46:9-10).
32    R. Doc. 28-7 at 2 ¶ 7 (Johnston Affidavit).
33    R. Doc. 28-5 at 36 (French Deposition at 36:12-37:10).
34    R. Doc. 28-12 at 4 ¶ 28; R. Doc. 34-6 (Bellina’s Statement of Facts
(not controverted)).
                                       6
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 7 of 39




      SECTION I – PERILS INSURED AGAINST

      COVERAGE A – DWELLING and COVERAGE B – OTHER
      STRUCTURES

      We insure against risk of direct loss to property described in Coverages
      A and B only if that loss is a physical loss to property.

      We do not insure, however, for loss;

      2. Caused by:
            e. Any of the following:
                  (1) Wear and tear, marring, deterioration:
                  (2) Inherent vice, latent defect, mechanical breakdown.35

French testified that Liberty found that the total amount of the covered loss,

which included the detached structures, fell below Bellina’s deductible. 36 As

a result, Liberty did not pay Bellina’s claim. 37

      Following Liberty’s determination on coverage, Bellina engaged

Brandon Simoneaux, a general contractor, to inspect the roof of her main

dwelling.38 In contrast to French and Johnston, Simoneaux climbed on to




35     R. Doc. 28-2 at 14 (Certified Copy of Liberty Policy).
36     R. Doc. 28-5 at 36 (French Deposition at 36:12-37:10).
37     R. Doc. 28-12 at 4 ¶ 28; R. Doc. 34-6 (Bellina’s Statement of Facts
(not controverted)).
38     R. Doc. 28-12 at 5 ¶ 29. Simoneaux could not remember the date of his
inspection. R. Doc. 28-8 at 32 (Simoneaux Deposition at 32:17-24). But he
testified that it was likely in March or April 2019. Id. It is an undisputed fact
that Simoneaux performed his inspection after Liberty denied coverage. R.
Doc. 28-12 at 5 ¶ 29.
                                         7
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 8 of 39




the roof of Bellina’s main dwelling to inspect it. 39 Simoneaux concluded that

the roof of Bellina’s main dwelling was damaged by hail. 40

      Bellina filed suit in state court on September 30, 2019. 41         After

litigation ensued, more experts weighed in on whether the roof of Bellina’s

main dwelling was damaged by hail. In November 2020, Liberty’s certified

meteorologist, Dr. Lee. E. Branscome prepared an expert report. 42 In an

accompanying affidavit, Branscome avers that “there is no meteorological

evidence of any kind to indicate that hail fell at the property on . . . January

18, 2019.”43 Moreover, Branscome attests that “there were no reports of hail

in St. Tammany Parish for any day during the study period, July 1, 2018

through January 25, 2019.” 44 Branscome further notes that, “if any hail fell

on the property during the study period, it was small in size (approximately

pea-size) and of brief duration (lasting less than a minute or two). 45

      Finally, at Bellina’s request, Liberty engaged Dirk Carvajal, a civil

engineer, to perform a follow-up inspection of the property on December 18,


39   R. Doc. 28-12 at 5 ¶ 30; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
40   R. Doc. 28-12 at 5 ¶ 31; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
41   R. Doc. 1-1.
42   R. Doc. 31-4 at 9 (Branscome Report).
43   R. Doc. 31-4 at 1 ¶ 7 (Branscome Affidavit).
44   Id. at 2 ¶ 8 (Branscome Affidavit).
45   Id. at 2 ¶ 9 (Branscome Affidavit).
                                      8
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 9 of 39




2019. 46 In his affidavit, Carvajal avers that his conclusion was consistent

with what Johnston found from his drone inspection—that “the fiber cement

shingle roof at the subject property did not sustain any hail damage” and that

the damage he observed was instead consistent with “long-term

wear/weathering in conjunction with material deficiencies.”47

      Plaintiff’s suit is for coverage for the roof of her main dwelling.48 In

addition, plaintiff seeks statutory penalties against Liberty, contending that

Liberty acted in bad faith for failing to timely pay on the claim.49 Liberty

moves for partial summary judgment on Bellina’s bad faith claims. 50 In

addition, Liberty moves in limine to exclude the testimony of Bellina’s expert

witness, Brandon Simoneaux.

      Bellina moves to limit51 the expert testimony of Liberty’s witnesses,

Johnston, Carvajal, and Branscome, contending that none is qualified to

render an opinion about the cause of damage to Bellina’s roof. 52 In addition,


46    R. Doc. 28-12 at 5 ¶ 34; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
47    R. Doc. 31-3 at 2 ¶ 7 (Carvajal Affidavit).
48    R. Doc. 1-1 at 5.
49    Id.
50    R. Doc. 28.
51    Bellina styles her motion in limine as a motion to “limit” the testimony
of Liberty’s experts. But in substance, Bellina argues that the Liberty’s
experts do not meet the Daubert standard and that their causation opinions
should be excluded. See generally R. Doc. 30-1.
52    R. Doc. 30.
                                       9
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 10 of 39




Bellina asks that Liberty be judicially estopped from taking the position that

there was no hailstorm on Bellina’s property on the date of the loss. 53 The

Court considers the motions below.



II.    LEGAL STANDARD

       A.    Summary Judgment

       Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting


53     R. Doc. 30-1 at 1.
                                      10
    Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 11 of 39




10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).

       If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). The nonmoving party can then defeat the motion

by either countering with evidence sufficient to demonstrate the “existence

of a genuine dispute of material fact,” or by “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.    The burden then shifts to the nonmoving party, who must, by


                                       11
    Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 12 of 39




submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).

      B.    Admissibility of Expert Testimony

      The district court has considerable discretion to admit or exclude

expert testimony under Federal Rule of Evidence 702. See Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 138-39 (1997); Seatrax, Inc. v. Sonbeck Int’l, Inc., 200

F.3d 358, 371 (5th Cir. 2000). Rule 702, which governs the admissibility of

expert witness testimony, provides that an expert witness “qualified . . . by

knowledge, skill, experience, training, or education may testify” if:

      (a)   the expert’s scientific, technical, or other specialized
            knowledge will help the trier of fact to understand the
            evidence or determine a fact in issue;

      (b)   the testimony is based on sufficient facts or data;

      (c)   the testimony is the product of reliable principles and
            methods; and

                                       12
    Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 13 of 39




      (d)   the expert has reliably applied the principles and methods
            to the facts of the case.

Fed. R. Evid. 702.

      In Daubert, the Supreme Court held that Rule 702 “requires the

district court to act as a gatekeeper to ensure that ‘any and all scientific

testimony or evidence admitted is not only relevant, but reliable.’” Metrejean

v. REC Marine Logistics, LLC., No. 08-5049, 2009 WL 3062622, at *1 (E.D.

La. Sept. 21, 2009) (quoting Daubert, 509 U.S. at 589). This gatekeeping

function applies to all forms of expert testimony. See Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147 (1999).

      The Court’s gatekeeping function consists of a two-part inquiry into

reliability and relevance. First, the Court must determine whether the

proffered expert testimony is reliable. The party offering the testimony bears

the burden of establishing its reliability by a preponderance of the evidence.

See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998). The

reliability inquiry requires the Court to assess whether the expert’s reasoning

and methodology underlying the testimony are valid. See Daubert, 509 U.S.

at 593. The aim is to exclude expert testimony based merely on subjective

belief or unsupported speculation. See id. at 590. Second, the Court must

determine whether the expert’s reasoning or methodology “fits” the facts of


                                      13
    Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 14 of 39




the case and whether it will thereby assist the trier of fact to understand the

evidence; in other words, whether it is relevant.            See id. at 591.

“[F]undamentally unsupported” opinions “offer[] no expert assistance to the

[trier of fact]” and should be excluded. Guile v. United States, 422 F.3d 221,

227 (5th Cir. 2005).

      The Court’s role as a gatekeeper does not replace the traditional

adversary system. As the Supreme Court noted in Daubert, “[v]igorous

cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596 (citing

Rock v. Arkansas, 483 U.S. 44, 61 (1987)). “As a general rule, questions

relating to the bases and sources of an expert’s opinion affect the weight,”

rather than the admissibility, of that opinion. United States v. Hodge, 933

F.3d 468, 478 (5th Cir. 2019) (quoting United States v. 14.38 Acres of Land,

More or Less Sit. In Leflore Cty., Miss., 80 F.3d 1074, 1077 (5th Cir. 1996)).




                                      14
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 15 of 39




III. DISCUSSION

      A.    Partial Summary Judgment

      Liberty moves for partial summary judgment on plaintiff’s bad faith

claims.54 These are claims for statutory penalties under Louisiana Revised

Statutes 22:1892 and 22:1973.55 Louisiana Revised Statute 22:1892 requires

insurers to “pay the amount of any claim due to any insured within thirty

days after receipt of satisfactory proofs of the loss from the insured or any

party in interest.” The statute further provides that an insurer’s “[f]ailure to

make such payment within thirty days after the receipt of such satisfactory

written proofs and demand . . . when such failure is arbitrary, capricious, or

without probable cause, shall subject the insurer to a penalty, in addition to

the amount of the loss, of fifty percent damages on the amount to be due from

the insurer to the insured, or one thousand dollars, whichever is greater.” La.

Rev. Stat. 22:1892. Louisiana Revised Statute 22:1973 similarly provides

that “[f]ailing to pay the amount of any claim due any person insured by the

contract within sixty days after receipt of satisfactory proof of loss from the




54    R. Doc. 28-1.
55    Courts sometimes refer to claims brought under these statutes
colloquially referred as “bad faith” claims. See Guillory v. Lee, 16 So.3d 1104,
1111 (La. 2009).
                                        15
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 16 of 39




claimant when such failure is arbitrary, capricious, or without probable

cause” subjects the insurer to additional monetary penalties.

      The Louisiana Supreme Court has held that Sections 1892 and 197356

proscribe “virtually identical” conduct and that “[t]he primary difference is

the time periods allowed for payment.” Reed v. State Farm Mut. Auto. Ins.,

857 So. 2d 1012, 1020 (La. 2003). To succeed under either statute, the

plaintiff must prove by a preponderance of evidence that the denial of

coverage was “arbitrary, capricious, or without probable cause.” Guillory v.

Lee, 16 So. 3d 1104, 1126–27 (La. 2009).

      A refusal to pay coverage is “arbitrary, capricious, or without probable

cause,” when the denial of payment is “‘vexatious,’” meaning “‘unjustified,

without reasonable or probable cause or excuse.’” Guillory, 16 So. 3d at

1126–27 (citing Reed, 857 So. 2d at 1020). If “the insurer has a reasonable

basis to defend the claim and acts in good-faith reliance on that defense,”

then the denial of coverage is not arbitrary, capricious, or without probable

cause. Id. at 1127. Put another way, “where the insurer has legitimate doubts

about coverage, the insurer has the right to litigate these questionable claims


56    The Court notes that Sections 1892 and 1973 were previously codified
at La. Rev. Stat. 22:658 and La. Rev. Stat. 22:1220, respectively. See Est. of
Munsterman v. Unitrin Auto & Home Ins., 307 So. 3d 297, 303 (La. App. 3
Cir. 2020).

                                      16
    Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 17 of 39




without being subjected to damages and penalties.” Calogero v. Safeway

Ins. Co. of La., 753 So. 2d 170, 173 (La. 2000).

      Bellina bears the burden of showing that Liberty is liable under the bad

faith statutes. As a result, it is incumbent upon Bellina to set out specific

facts showing that Liberty’s conduct in declining to pay on the claim was

arbitrary and capricious. See Celotex, 477 U.S. at 324-25; see also Marcelle

v. Southern Fidelity Ins., 954 F. Supp. 2d 429, 435-36 (E.D. La. 2013) (under

Louisiana law, “when an insurer seeks summary judgment on a statutory

penalties issue . . . the insured must offer some evidence in support of their

bad faith claim to defeat summary judgment”); DeFrancesch, M.D, L.L.C. v.

Employers Mut. Cas. Co., No. 06-5920, 2008 WL 1930450, at *4 (E.D. La.

Apr. 30, 2008) (applying Louisiana law to grant summary judgment when

plaintiff did not present evidence demonstrating the existence of a genuine

issue of material fact to support its claim that defendant has acted arbitrarily

and capriciously); Gates v. Auto Club Family Ins., No. 06-4394, 2007 WL

1464259, at *4 (E.D. La. May 17, 2007) (same).

      Here, plaintiff has not provided any facts in her opposition to indicate

that Liberty’s conduct was arbitrary and capricious.        Rather, plaintiff’s

argument focuses on the failure of Liberty’s adjusters and experts to climb




                                      17
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 18 of 39




onto the roof of Bellina’s main dwelling to inspect it. 57 Plaintiff’s view is that

Liberty’s inspections were deficient as a result. Plaintiff points out that her

expert, Brandon Simoneaux, climbed the roof during his inspection, and

concluded that hail was the source of the damage. 58 Liberty’s experts provide

reasonable explanations for why they did not climb on to the roof. It is an

undisputed fact that French was trained not to walk or crawl on fiber cement

shingles because of their fragility.59 Johnston also testified that it would not

have been possible to walk on the fiber cement shingles on Bellina’s roof

without damaging them.60 Even Brandon Simoneaux, plaintiff’s expert,

admitted that it is possible to damage fiber cement shingles by walking on

them.61 At bottom, plaintiff’s argument is that Simoneaux’s inspection was

more trustworthy than those conducted by French, Johnston, and Carvajal.

Plaintiff fails to establish that Liberty’s refusal to pay “is not based on a good-

faith defense,” or that Liberty’s refusal to pay on the claim is “vexatious.”

Guillory, 16 So. 3d at 1127.




57   R. Doc. 34 at 1.
58   Id. at 3.
59   R. Doc. 28-12 at 3 ¶ 14; R. Doc. 34-6 (Bellina’s Statement of Facts (not
controverted)).
60   R. Doc. 28-6 at 26 (Johnston Deposition 26:4-7).
61   R. Doc. 28-8 at 35 (Simoneaux Deposition 35: 13-14).
                                     18
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 19 of 39




      In the context of a bad faith claim, “[a]n insurer’s conduct depends on

the facts known to the insurer at the time of its action . . . .” Louisiana Bag

Co. v. Audubon Indem. Co., 999 So. 2d 1104, 1114 (La. 2008).               It is

undisputed that Jason Johnston inspected the property on February 8, 2019

and found no indications of hail damage to Bellina’s roof on that date. From

his inspection, Johnston testified that he observed roof tiles that “were older,

weathered, covered in a build-up of dirt, debris, and algae.” 62 He also noted

parts of the roof had deteriorated in a manner “consistent with erosion and

pitting of the roof material.”63 Ultimately, Johnston concluded that the roof

“exhibited fractures consistent with mechanical damage as well as edge

delamination      and     erosion/pitting     consistent    with     long-term

wear/weathering.”64 Following Johnston’s inspection, Liberty found that

coverage for Bellina’s roof was barred under the “wear and tear” exclusion.

      The Liberty policy does not define the term “wear and tear.” Under

Louisiana law, the Court must give the words their plain meaning. La. Civ.

Code. art. 2047. “Dictionaries, treatises, and jurisprudence are helpful

resources in ascertaining a term’s generally prevailing meaning.” In re

Katrina Canal Breaches Litig., 495 F.3d 191, 210 (5th Cir. 2007) (applying


62    R. Doc. 28-6 at 27 (Johnston Deposition 27:3-7).
63    Id. at 31 (Johnston Deposition 31:3-4).
64    R. Doc. 31-2 at 2 ¶ 7 (Johnston Affidavit).
                                      19
    Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 20 of 39




Louisiana law). “‘[T]he words ‘wear and tear’ mean simply and solely that

ordinary and natural deterioration or abrasion which an object experiences

by its expected contacts between its component parts and outside objects

during the period of its natural life expectancy.’” 6 New Appleman on

Insurance Law Library Edition § 62.07 (2020) (quoting Cyclops Corp. v.

Home Ins., 352 F. Supp. 931, 936 (W.D. Pa. 1973)). In other words, the term

wear and tear refers “to the damage caused in an ordinary, natural or normal

course.” Libbey Inc. v. Factory Mut. Ins., No. 06-2412, 2007 WL 9757792,

at *5 (N.D. Ohio June 21, 2007); see also Meridian Leasing, Inc. v.

Associated Aviation Underwriters, Inc., 409 F.3d 342, 353 (6th Cir. 2005)

(concluding that “wear and tear” refers to damage resulting from normal or

ordinary use of the insured property).

      Given that Johnston indicated that he found signs of “delamination

and erosion/pitting consistent with long-term wear/weathering,” the Court

finds that Liberty had a good-faith reason to find that the exclusion barred

coverage at the time it declined to pay Bellina’s claim. When an insurer has

a good-faith reason to believe that an exclusion bars coverage, it does not act

in bad faith by not paying on the claim and instead choosing to litigate the

question of coverage. See, e.g., Estate of Munsterman v. Unitrin Auto &

Home Ins., 307 So. 3d 297, 306 (La. App. 3 Cir. 2020) (denying bad-faith


                                      20
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 21 of 39




damages where an insurer “had a legitimate and reasonable doubt[] about

coverage” based upon a policy exclusion); Tally v. Blue Cross Blue Shield of

La., 760 So. 2d 1193, 1195-96 (La. App. 3 Cir. 2000) (finding that insurer did

not act in an arbitrary and capricious manner in denying payment because

the insurer had a just and reasonable grounds to believe that an exclusion

applied); see also Marcelle, 954 F. Supp. 2d at 435-36 (same). Accordingly,

the Court grants Liberty’s motion for summary judgment on plaintiff’s bad

faith claims.

      B.    Defendant’s Motion in Limine

      Liberty moves in limine to exclude the testimony of Bellina’s

construction expert, Brandon Simoneaux. 65 Liberty argues that Simoneaux

lacks specialized knowledge from which he can offer an expert opinion, 66

that Simoneaux’s testimony is not based on sufficient facts or data,67 and that

Simoneaux did not adequately consider and rule out alternative causes for

the roof damage. 68 The Court does not find any of Liberty’s arguments

persuasive, and it finds Simoneaux’s expert testimony reliable, helpful to the

trier of fact, and admissible under Federal Rule of Evidence 702.




65    R. Doc. 27.
66    R. Doc. 27-1 at 5.
67    Id. at 7.
68    Id. at 8.
                                      21
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 22 of 39




            1.   Simoneaux’s Specialized Knowledge and Experience

      Simoneaux possesses the professional experience necessary to offer an

expert opinion on whether hail caused the damage to Bellina’s roof. It is well-

established that an expert can be qualified based on professional experience.

See Fed. R. Evid. 702 (providing that a witness may be qualified as an expert

through “experience”); see also Panhandle Advertising, LLC v. United

Rentals Realty, LLC, No. 19-189, 2021 WL 1112901, at *4 (N.D. Tex. Feb. 12,

2021) (finding expert with thirty years’ experience in construction industry

qualified to offer expert testimony on matters related to construction);

Arlington S. Hills, LLC v. Am. Ins., 51 F. Supp. 3d 681, 691 (N.D. Tex. 2014)

(finding that a state certified building inspector with twenty-five years of

experience in inspecting hail claims was qualified to testify about causation

of damage to property during wind and hailstorm).

      Simoneaux testified that he has sixteen years’ experience as an

independent insurance adjuster69 and seven years of experience as general

contractor.70 He is licensed by the State of Louisiana to work in both of those

capacities.71 For his contractor’s license, Simoneaux testified that he had to




69    R. Doc. 27-2 at 10 (Simoneaux Deposition 10:9-12).
70    Id. at 15 (Simoneaux Deposition 15:2-3).
71    Id. at 14-15 (Simoneaux Deposition 14:5-15:7).
                                    22
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 23 of 39




take courses in building construction. 72 His deposition also indicates that he

is the owner of a construction company called Ashley Smith Construction.73

Simoneaux testified that he has “inspected every material out there on the

market” for roofs. 74 He stated that he has “probably” inspected between

“8,000 to 10,000” roofs in the course of his career. 75 Other Courts have

found that experts with similar backgrounds are qualified to testify regarding

whether hail was the cause damage to property. See, e.g., Grand Rsrv. of

Columbus, LLC v. Prop.-Owners Ins., 721 F. App'x 886, 888 (11th Cir. 2018)

(finding a witness who had examined over 1,000 roofs for damage was

qualified to testify as an expert witness on hail damage); Finch v. Owners

Ins. Co., No. 161-169, 2019 WL 430931, at *6 (S.D. Ga., Feb. 4, 2019) (finding

that an expert who worked in the construction business was qualified to

testify that hail damage caused water intrusion of a building); Lopez v.

Farmers Ins., No. 10-584, 2011 WL 2020699, at *2 (W.D. Okla. May 24,

2011) (finding that an expert witness who owned a roofing company was

qualified to testify whether a roof reflected hail damage). The Court finds




72    Id. at 15 (Simoneaux Deposition 15:7-17).
73    Id. at 14 (Simoneaux Deposition 14:18).
74    Id. at 37 (Simoneaux Deposition 37:17-22).
75    Id. (Simoneaux Deposition 37:17-22).
                                    23
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 24 of 39




that Simoneaux possesses the necessary experience to offer an expert

opinion on whether hail caused the damage to Bellina’s roof.

            2.   Simoneaux’s Methodology

      The Court finds that Simoneaux used a reliable methodology in his

inspection. Simoneaux indicated that he began by determining how to safely

get on the roof. 76 Simoneaux testified that he climbed onto Bellina’s roof77

and noted that it had “wide copper valleys . . . to walk on.” 78 In addition to

the copper valleys, Simoneaux indicated that he also walked on the fiber

cement shingles. 79 Simoneaux conceded that an inexperienced person could

damage the fiber cement slate shingles by walking on them, 80 but he testified

that he was able to walk on them without causing damage because he knew

how to place his feet on the strongest part of the shingles. 81

      Relying on his construction knowledge, 82 Simoneaux testified that he

observed “indentations in the metal” consistent with hail impact. 83        In

addition, he observed “clean breaks” in the fiber cement shingles. 84 To


76    Id. at 33 (Simoneaux Deposition 33:20-25).
77    Id. at 34 (Simoneaux Deposition 34:13-15).
78    Id. at 33 (Simoneaux Deposition 33:20-25).
79    Id. at 34 (Simoneaux Deposition 34:10-15).
80    Id. at 35 (Simoneaux Deposition 35:13-14).
81    Id. at 35 (Simoneaux Deposition 34:1-8).
82    Id. at 42 (Simoneaux Deposition 42:24-25).
83    Id. (Simoneaux Deposition 42:10-15).
84    Id. at 44 (Simoneaux Deposition 44:4-9).
                                    24
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 25 of 39




Simoneaux, those clean breaks indicated “new, fresh damage.”85 Rejecting

the idea that the clean breaks were associated with wear and tear, Simoneaux

noted that “[g]enerally speaking, if [damage] is due to weather or expansion-

contraction in materials . . . , [o]ver time, algae will set in and that’s how you

can determine sometimes how long the crack has been sitting there.”86

Simoneaux testified that he found “no dirt and/or algae growth residue on

the cracked interior surfaces.” 87

      Simoneaux also rejected the idea that the damage he observed was

caused by foot traffic. He testified that when “hail came down, [it] impacted

[the roof] with a velocity that caused [the tile] to break off, creating a fresh

seam.”88 Had the damage been caused by foot traffic, Simoneaux said, “all

the algae would be scraped in [the] direction” of the person’s foot and would

appear over the clean break.89 Given Simoneaux’s extensive experience in

inspecting roofs that have been damaged by hail, the Court finds

Simoneaux’s physical inspection a reliable methodology to determine the

cause of damage to Bellina’s roof.




85    Id. (Simoneaux Deposition 44:24).
86    Id. at 46-47 (Simoneaux Deposition at 46:22-47:4).
87    Id. at 44 (Simoneaux Deposition at 44:9).
88    R. Doc. 27-2 at 55 (Simoneaux Deposition at 55:20-25).
89    Id. (Simoneaux Deposition at 55:20-56:5).
                                    25
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 26 of 39




      Liberty makes two unpersuasive arguments in an attempt to show that

Simoneaux’s methodology was unreliable.         First, Liberty contends that

Simoneaux did not review any weather reports of hailstorms before

inspecting Bellina’s roof but relied instead on second-hand statements from

plaintiff that a hailstorm occurred on the property.90 The Court does not find

the failure to consult weather reports fatal to Simoneaux’s testimony.

Simoneaux explained his reasons for determining that the damage was of the

type that is consistent with hail damage. Further, Simoneaux stated that the

clean breaks in the tiles indicated damage of recent origin and that the breaks

were not consistent with wear and tear. Further, as an expert, he is not

forbidden from considering Bellina’s hearsay report about a hailstorm in the

area. See Greenwood Utilities Comm’n v. Mississippi Power Co., 751 F,2d

1484, 1495 (5th Cir. 1985) (noting that experts may rely on hearsay if experts

in the field reasonably rely on such sources of information). These asserted

weaknesses in Simoneaux’s approach are best addressed on cross-

examination.

      Second, Liberty argues that Simoneaux did not adequately consider

and rule out alternative causes for the roof damage. 91 In the context of




90    R. Doc. 27-1 at 7.
91    Id. at 8.
                                      26
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 27 of 39




medical causation, the Fifth Circuit has held that an expert’s “failure to

consider and exclude other potential causes of [plaintiff’s] injury before

offering an opinion renders his testimony unreliable.”          McNabney v.

Laboratory Corp. of America, 153 F. App’x 293, 295 (5th Cir. 2005). Liberty

asserts that, under this principle, Simoneaux’s testimony is unreliable

because he failed to consider obvious alternatives in proffering his expert

opinion.92

      Regardless of whether eliminating alternative causes is required or

merely one way of assuring reliability, see Chisesi Bros. Meat Packing Co.,

Inc. v. Westchester Surplus Lines Ins., No. 09-6523, 2010 WL 3720465, at

*4 (E.D. La. Sept. 9, 2010) (observing in a property damage case that

“[e]limination of alternative possibilities is one method arriving at a result

reliably, but it is not the only method”), the Court finds that Simoneaux

considered and ruled out alternatives. During his deposition, Simoneaux

was asked if the breakage on the roof could have been caused by an

inexperienced person walking on the roof.93 Simoneaux ruled out this

alternative, “[b]ased upon how the tiles are laid and how they’re installed.” 94

He contended that the breaks in the roof occurred at “weak point[s]” that are


92    Id.
93    R. Doc. 27-2 at 43 (Simoneaux Deposition at 43:13-45:6).
94    Id. at 45 (Simoneaux Deposition at 45:11-19).
                                    27
     Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 28 of 39




“not affected . . . if you walk on a shingle correctly,” but that that the relevant

points on the shingles could be damaged by hail.95 He also noted that, had

the damage been caused by foot traffic, the algae would have been scraped in

the direction of the person’s foot. 96    Similarly, Simoneaux noted that the

absence of the algae on the clean breaks indicated that the damage was not

consistent with wear and tear and deterioration.97 In sum, the Court finds

Simoneaux’s testimony reliable, that his testimony will aid the trier of fact,

and the Court denies Liberty’s motion in limine to exclude his expert

testimony.

      C.     Plaintiff’s Motion in Limine

      Plaintiff moves in limine to limit the expert testimony of Liberty’s

experts, Branscome, Johnston, and Carvajal. 98 Plaintiff also moves to estop

defendant’s suggestion that no hailstorm occurred on the date of Bellina’s

claimed loss.99 For the reasons below, the Court denies plaintiff’s motion.

             1.    Dr. Lee Branscome, CCM

      Branscome is Liberty’s weather expert. Branscome’s CV indicates that

he has a Ph.D. in Meteorology from Massachusetts Institute of


95    Id. (Simoneaux Deposition at 45:11-19).
96    Id. at 55 (Simoneaux Deposition at 55:20-56:5).
97    Id. at 45 (Simoneaux Deposition at 45:23-24).
98    R. Doc. 30-1.
99    Id. at 1.
                                    28
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 29 of 39




Technology.100 His CV also indicates that he has published articles on

extreme weather events and forensic meteorology 101 and that he has offered

expert testimony in over fifty cases in state and federal courts in the past four

years. 102   In this case, Branscome concluded that (1) “there is no

meteorological evidence of any kind to indicate that hail fell” on Bellina’s

property the day of the loss, 103 and (2) that “if any hail fell on the property

. . . it was small in size [and] not capable of causing property damage.”104 The

Court finds that Branscome possesses the requisite qualifications to testify

regarding the issue of whether hail fell on Bellina’s property on the date of

the loss, and what size of hail is capable of inflicting property damage.

                   a.    No meteorological evidence of hailstorm

       The Court finds Branscome’s employed a reliable methodology to

conclude that there is no meteorological evidence of a hailstorm on the date

of the reported loss. In his expert report, Branscome indicates that he

reviewed the National Weather Service (NWS) archives for any Severe

Thunderstorm Warnings that were issued over the study period. 105 He also




100    R. Doc. 31-4 at 12 (Branscome CV).
101    Id. (Branscome CV).
102    Id. at 15-18 (Branscome List of Expert Testimony)
103    Id. at 2 ¶ 8 (Branscome Affidavit).
104    Id. at 2 ¶¶ 8-10 (Branscome Affidavit).
105    Id. at 3 (Branscome Expert Report).
                                      29
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 30 of 39




contends that he examined “surface weather charts . . . that provide an

overview of the weather across Louisiana,” which would “show any high-and

low-pressure areas and frontal systems that could influence the weather

across the state.”106 Branscome also indicates that he reviewed local storm

reports,107 Doppler radar data, 108 academic articles, 109 and other sources.

Other courts have found a similar review and synthesis of meteorological

materials, by a qualified meteorological expert, a reliable method of

concluding whether there was a hailstorm on a given date. See Huntington

Chase Condo. Ass'n v. Mid-Century Ins., 379 F. Supp. 3d 687, 702 (N.D. Ill.

2019) (finding that meteorologist with similar credentials and methodology

could opine on whether hail fell at the subject property over a certain time

period); Arlington, 51 F. Supp. 3d at 687 (same). The Court finds that

Branscome’s methodology reliable in service of his conclusion that there is

no meteorological evidence of a hailstorm on Bellina’s property on the date

of the reported loss.




106    Id. at 4 (Branscome Expert Report).
107    Id. (Branscome Expert Report).
108    Id. at 4-5 (Branscome Expert Report).
109    Id. at 10 (Branscome Expert Report).
                                     30
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 31 of 39




                   b.    Hail size capable of causing property damage

       Plaintiff contends that Branscome is not qualified to testify on the

relationship between the size of a hailstone and how much damage it can do

to property. 110 In his expert report, Branscome explains that the “kinetic

energy of a hailstone is approximately proportional to the fourth power of its

diameter.”111 He indicates that “pea-size hail (o.25” in diameter) carries only

about .4% of the kinetic energy of 1” hail.”112 He indicates that “[b]ased on

real-word storm experience and laboratory experiments, the National

Weather Services (NWS) considers hail of 1.00” in diameter (quarter size) to

be the minimum size capable of causing damage to property.”113 It is for this

reason, Branscome indicates, that the NWS will issue a Severe Thunderstorm

Warning only if a thunderstorm is expected to contain hail that is 1” in

diameter or larger, because smaller hail is “inconsequential in terms of its

ability to cause damage.”114 Courts have found that meteorologists who, like

Branscome, conducted a meteorological study of an area, are qualified to

opine on the size of hail that might have been associated with any given

storm. Huntington, 379 F. Supp. 3d at 702 (finding that meteorologist with


110    R. Doc. 30-1 at 3.
111    R. Doc. 31-4 at 3 (Branscome Expert Report).
112    Id. at 3 (Branscome Expert Report).
113    Id. (Branscome Expert Report).
114    Id. (Branscome Expert Report).
                                     31
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 32 of 39




similar credentials and methodology could opine on the likely size of hail that

fell on a given date); Arlington, 51 F. Supp. 3d at 687 (same). The Court also

finds that Branscome’s opinion regarding the diameter of hail that can cause

property damage is reliable. Cf. Lowen Valley View, L.L.C., 892 F.3d at 170-

71 (noting that experts were concerned with whether hailstones were greater

than 1” in diameter). In sum, the Court finds Branscome’s expert testimony

reliable, helpful to the trier of fact, and admissible under Federal Rule of

Evidence 702.

             2.    Jason Johnston, PE

       Plaintiff moves to limit Johnston’s testimony, contending that

Johnston lacks the requisite experience or specialized knowledge to opine on

the cause of the damage to Bellina’s roof. 115 Johnston testified that he has a

B.A. in Civil Engineering from Louisiana Tech University. 116 He testified

that, at the time of his inspection, he had been working as an engineer for

Envista Forensics for seven years.117 He states that, during those seven years,

he conducted “a lot of analys[e]s of storm-related damage.” 118 Specifically,

Johnston indicates that he has inspected at least 100 hail events while




115    R. Doc. 30-1 at 4.
116    R. Doc. 28-6 at 5.
117    Id. at 8 (Johnston Deposition 8:9-18).
118    Id. (Johnston Deposition 8:21-22).
                                      32
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 33 of 39




working for Envista.119 In addition, he testified that “probably around a

dozen” of those inspections involved fiber cement shingle roofs. 120 The Court

finds that Johnston’s experience in investigating hail events renders him

qualified to opine on the cause of damage to Bellina’s roof. See Arlington, 51

F. Supp. 3d at 687 (finding that civil engineer was qualified to opine on

whether hail damaged concrete roof tiles); Clena Invs., Inc. v. XL Specialty

Ins., 280 F.R.D. 653, 661, 665 (S.D. Fla. 2012) (concluding that a civil

engineer was qualified to opine that a hurricane was the cause of property

damage).

       The Court also finds Johnston’s methodology reliable.         Johnston

explains that he inspected Bellina’s property, looking for “[e]xposed wood,”

“light poles,” and other objects which might have “any kind of spatter marks

or indentations” or marks that might be “indicative to recent exposure to

hail.”121 Johnston testified that he also used his “ladder to lean on the eaves

of the roof anywhere [he] could get access.”122 From his ladder, Johnston

“physically touch[ed] and inspect[ed] the roofing.”123 And for the areas of

Bellina’s roof that Johnston could not examine from his ladder, he deployed


119    Id. at 20 (Johnston Deposition 20:1).
120    Id. (Johnston Deposition 20:4-7).
121    R. Doc. 28-6 at 22-23 (Johnston Deposition 22:25-23:12).
122    Id. at 23 (Johnston Deposition 23:9-12).
123    Id. (Johnston Deposition 23:9-12).
                                     33
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 34 of 39




a drone. Johnston indicated that the drone took photographs from “as close

as two feet away” from the roof’s surface itself.124 Johnston observed some

roof tiles that “were older, weathered, covered in a build-up of dirt, debris,

and algae.”125 He also observed that parts of the roof had deteriorated in a

manner “consistent with erosion and pitting of the roof material.”126       In

addition, Johnston testified that, because some of the damaged tiles “were

not randomly distributed . . . but really w[ere] just kind of concentrated”

along “the valleys or the hips” of the roof, 127 he thought some of the damage

was caused by “foot traffic on [the] roof.” 128 Johnson’s ultimate conclusion

was that the roof “exhibited fractures consistent with mechanical damage as

well as edge delamination and erosion/pitting consistent with long-term

wear/weathering.”129      The Court finds Johnston’s methodology of

conducting a physical inspection, supplemented by photographs from a

drone, reliable, and that his expert opinion is admissible under Federal Rule

of Evidence 702.




124    Id. at 24 (Johnston Deposition 24:14-15).
125    Id. at 27 (Johnston Deposition 27:3-7).
126    Id. at 31-32 (Johnston Deposition 31:3-4, 32:4-6).
127    Id. at 45 (Johnston Deposition 45:8-14).
128    Id. at 46 (Johnston Deposition 46:4-13).
129    R. Doc. 31-2 at 2 ¶ 7 (Johnston Affidavit).
                                      34
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 35 of 39




             3.    F. Dirk Carvajal, M.E., P.E.

       Plaintiff also moves to limit Carvajal’s testimony, alleging that Carvajal

lacks the requisite experience or specialized knowledge to opine on the cause

of the damage to Bellina’s roof. 130 Carvajal’s CV indicates that he has a

Master’s degree in Civil Engineering. 131 His CV also indicates that he is

licensed as a Professional Engineer in ten states. 132 It further indicates that

Carvajal has “over 24 years of engineering experience,” as well as specific

experience investigating damage to roofs.133           He holds professional

affiliations with the American Society of Civil Engineers and Structural

Engineers Association of Texas.134 The Court finds that Carvajal is qualified

to render an expert opinion as to the cause of damage to the roof of Bellina’s

main dwelling. Arlington, 51 F. Supp. 3d at 687; Clena, 280 F.R.D. at 665.

       The Court also finds that Carvajal employed a reliable methodology.

Carvajal’s expert report indicates that he went to Bellina’s property and

“performed additional observations” of “selected roof surfaces, representing

every cardinal direction, to see if there was any hail damage to the fiber




130    R. Doc. 30-1 at 4.
131    R. Doc. 31-3 at 60 (Carvajal CV).
132    Id. at 61 (Carvajal CV).
133    Id. at 60 (Carvajal CV).
134    Id. at 61 (Carvajal CV).
                                      35
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 36 of 39




cement tile roof surfaces.”135 As part of his inspection Carvajal indicates that

he reviewed Brandon Simoneaux’s report, as well as photographs taken by

Johnston’s drone.136 Carvajal found “moss/lichen growth on tiles, weathered

fractures, delamination, and weathering.”137 His report indicates that there

is “no evidence . . . that would indicate that the fiber cement tile roofing had

been damaged by hail.”138 Instead, Carvajal indicated that he observed

“broken tiles . . . on the north facing roof up-slope.”139 Carvajal also indicated

that the “broken tiles were oriented linearly from the dormer to the upper

roof consistent with foot traffic.” 140 The Court finds Carvajal’s physical

inspection, together with his review of photographs and another expert’s

report, to be a reliable methodology. His testimony is admissible under

Federal Rule of Evidence 702.

             4.    Judicial Estoppel

       Plaintiff also contends that Liberty must be judicially estopped from

suggesting that there was no hailstorm on the date of the loss. 141          The

doctrine of judicial estoppel “generally prevents a party from prevailing in


135    Id. at 6 (Carvajal Report).
136    Id. at 5 (Carvajal Report).
137    Id. at 6 (Carvajal Report).
138    Id. at 7 (Carvajal Report).
139    Id. (Carvajal Report).
140    Id. (Carvajal Report).
141    R. Doc. 30-1 at 1.
                                       36
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 37 of 39




one phase of a case on an argument and then relying on a contradictory

argument to prevail in another phase.” New Hampshire v. Maine, 532 U.S.

742, 749 (2001). The Fifth Circuit requires courts to consider three factors

in deciding whether to apply the doctrine of judicial estoppel. The Court

must determine whether “(1) the party against whom judicial estoppel is

sought has asserted a legal position which is plainly inconsistent with a prior

position; (2) a court accepted the prior position; and (3) the party did not act

inadvertently.” Reed v. City of Arlington, 650 F.3d 571, 573-74 (5th Cir.

2011) (en banc).

       Bellina represents that Liberty should be judicially estopped from

taking the position that there was no hailstorm on the date of the reported

loss because Liberty found hail damage on the roofs of the detached

structures on plaintiff’s property. 142    Bellina mischaracterizes Liberty’s

position. Liberty contends, by way of its expert Branscome, that there is no

meteorological evidence of a hailstorm on Bellina’s property on the date of

the loss, and that if there was a hailstorm, it would have produced pea-size

hail. Liberty admitted that it found hail damage to the detached structures,

but French and Johnston both explained that it is possible for some

structures to show signs of hail damage, while others do not, based on the


142    R. Doc. 30 at 1.
                                      37
      Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 38 of 39




relative quality of the roofing materials.143 French noted that the dwelling

and the detached structures were roofed with different materials and that the

fiber cement shingles on the roof of the main dwelling were of a superior

quality.144 In addition, plaintiff fails to even argue that the other conditions

for judicial estoppel exist—that the Court “accepted” Liberty’s prior position

and that Liberty did not act “inadvertently.” It is Bellina’s burden to show

that the conditions for judicial estoppel exist, and she has failed to do so.

See Love v. Tyson Foods, Inc., 677 F.3d 258, 263 (5th Cir. 2012) (noting that

the party asserting judicial estoppel bore the burden to establish it); see also

Vehicle Mkt. Rsch., Inc. v. Mitchell Int'l, Inc., 767 F.3d 987, 988 (10th Cir.

2014) (noting the same). Accordingly, the Court denies plaintiff’s request for

judicial estoppel.




143   R. Doc. 28-5 at 25 (French Deposition at 25:24-25:14); R. Doc. 28-6 at
41 (Johnston Deposition 41:3).
144   R. Doc. 28-5 at 25 (French Deposition at 25:24-27:7).
                                    38
    Case 2:19-cv-13711-SSV-DMD Document 53 Filed 04/07/21 Page 39 of 39




III. CONCLUSION

     For the foregoing reasons, Liberty’s motion for partial summary

judgment is GRANTED. Liberty’s motion in limine to exclude the expert

testimony of Brandon Simoneaux is DENIED. Bellina’s motion in limine to

limit the testimony of Liberty’s experts is DENIED, and Bellina’s request for

judicial estoppel is DENIED.




          New Orleans, Louisiana, this _____
                                        7th day of April, 2021.



                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     39
